DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending in U.S. Patent Application No. 17/022,892 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 4, 8 and 12 are directed to the same invention as that of claims 1, 2 and 3 respectively of commonly assigned US Patent No. 10,861,153. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.  Examiner recognizes only minor differences in the language of claims 4/8/12 as compared to those of reference claims 1/2/3, insufficient for precluding a statutory Double Patenting rejection of same inventions – specifically the difference(s) being that the instant claims require ‘at least one hardware processor’, as compared to ‘a processor’, in addition to that language of claims 4/8/12 included in the pre-amble, but directed to the same limitation, which is omitted for the case of claims 1/2/3.  
Claims 1-3, 5-7 and 9-11 are rejected on the grounds of nonstatutory double patenting as being unpatentable over the claims of US Patent No. 10,861,153.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate and/or render unpatentable independent and dependent claims in the instant application.  For a more detailed mapping of the correspondence between limitations see the following table below.  The conflicting claims are not patentably distinct from each other for the following reasons:

•	Whereby the elements of claim(s) 1/5/9 are fully anticipated by reference claim(s) 1/2/3, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
•	Elements of instant claims 5 and 9, may additionally be rejected by those of reference claim 1, in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.
•	Elements of instant claim(s) otherwise not present explicitly in corresponding reference claim(s) identified below, and/or omitted in the instant claims as compared to claims of reference (see ‘obtaining’ limitation explicitly claimed server omitting ‘database’ language), correspond to interpretations under plain meaning definitions and/or explicitly disclosed obvious variants/alternatives thereto as identified in the corresponding Specification of the reference application, and accordingly serve in identifying permissible interpretation of claims of reference serving as grounds for nonstatutory double patenting rejection(s), with instant claims unpatentable over the reference claims and/or in view of obvious modifications/alternatives thereto known and/or otherwise expressly stated.  See Parent/Reference disclosure/Specification Fig. 12 server 200 comprising DB 240, such that the obtaining limitation involving that claimed server may permissibly be interpreted to comprise a database.  While the disclosure of reference may not be used as prior art (Double Patenting concerns the claims of reference), portions of the specification which provide support for reference claims may also be examined and considered when addressing the scope of claim(s) of reference and the issue of 
•	Elements of instant claims 2-3, 6-7 and 10-11, are rejected under Obviousness type Double Patenting in view of Kim et al. WO 2014/107081 A1, Tran et al. (US 10,149,958) and/or Devries et al. (WO 2016/038585 A1), as they additionally require at most that ‘pre-processing’ or CNN limitations as claimed, disclosed/suggested in those prior art references as identified in corresponding rejections presented below.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify claims of reference to further comprise those pre-processing and CNN limitations as taught/suggested by references of record, the motivation as similarly suggested therein that such a pre-processing may serve to facilitate a more accurate feature extraction (see Kim) and the implementation of such a classifier alternative includes the simple substitution of a known classifier alternative for another in a manner yielding predictable results with a reasonable expectation of success – see those additional advantages/notes as presented in the art based rejection(s) that follow.  See also that second table below.

Instant Claims
Claims of Reference 10,861,153
Claim(s) 1/5/9
An electronic device comprising:
Claim(s) 1/2/3
An electronic device comprising:
a display;
a display;
a camera configured to obtain a captured image; and
a camera configured to obtain a captured image; and
at least one hardware processor configured to:
a processor configured to:
execute an artificial intelligence (AI) automatic classifier configured to extract feature information of a food in the captured image,
execute an artificial intelligence (AI) automatic classifier configured to extract feature information of a food in the captured image,

identify a type of the food in the captured image based on the feature information of the food in the captured image,
and identify an amount of the food in the captured image based on the feature information,
and identify an amount of the food in the captured image based on the feature information,
wherein the feature information comprises at least one of a color of the food in the captured image, a shape of the food in the captured image, or a texture of the food in the captured image;
wherein the feature information comprises at least one of a color of the food in the captured image, a shape of the food in the captured image, and a texture of the food in the captured image;
obtain calorie information of the type of the food from a database based on the type of the food; and
obtain, from the external server, calorie information of the type of the food; and
control the display to display an amount of calories of the food in the captured image based on the calorie information, the amount of the food in the captured image, and the type of the food in the captured image,
control the display to display an amount of calories of the food in the captured image based on the calorie information, the amount of the food in the captured image, and the type of the food in the captured image,
wherein the calorie information of the type of the food comprises an amount of calories of the type of the food.
wherein the calorie information of the type of the food comprises an amount of calories of the type of the food.

	
Instant application
Claims of Reference 
Claim(s) 2/6/10
Claim 1 in view of WO 2014/107081 A1 pre-processing S210 and pre-processing unit 312a; alternatively Tran (US 10,149,958) Col 30 lines 1-5 ‘initial stage processing’ – see ODP bullet 5 above
Claim(s) 3/7/11
Claim 1 in view of Tran et al. (US 10,149,958) – see ODP bullet 5 and art-based rejection to claim 3 below

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2, 4-6, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2014/107081 A1), cited by Applicant (citation No. 40 (of the 9/16/2020 IDS) corresponding to KR 10-2015-0018759A) (see attached machine translation(s)).

As to claim 1, Kim teaches/suggests an electronic device comprising:
a display ([29], [56], [6], [18], [19]);
a camera configured to obtain a captured image ([29] “The step (S110) is a step of obtaining a food picture for learning in order to generate an automatic classifier for the type and amount of food. The food for learning is a photograph of food or a table on which food is placed. The food for learning can be an image photographed by using a digital camera such as a camera of a smartphone or a DSLR camera”, [56] “The user terminal (100) can be a smartphone, a desktop, or a notebook computer for uploading a food picture on a web or an app. The user terminal (220) is able to communicate wirelessly or wirelessly through the server (230) and the network (10), and the user can upload the food photo on the web or download the application, and then upload the food picture on the application”); and
at least one hardware processor ([29], [56]) configured to:
execute an artificial intelligence (AI) automatic classifier (Fig. 2, [10], [27] “generating an automatic classifier(S100)”, [29], [40], [41], [60] “The automatic classifier (311) uses a food photo for learning to generate an automatic classifier for the type and amount of each food, and generates an automatic classifier by previously learning the learner using the food photo for learning”) configured to extract feature information of a food in the captured image ([33] “In the step (S140), an image feature of color, shape, and texture is extracted as a step of extracting an image feature from a divided food area and an area of interest”, [45] “image feature extraction step (S230)”, [58]), identify a type of the food in the captured image based on the feature information of the food in the captured image ([9] “provide a method and an apparatus for calculating a type and an amount of food by extracting an image characteristic of color, texture, and shape in a food taken or taken by a user”, [43] “When the automatic classifier is generated through the above steps (S110, S120, S130, S140, S150), the type and amount of food are estimated by using the inputted food photo”, [45], [64]),
and identify an amount of the food in the captured image based on the feature information ([1], [43] “the type and amount of food are estimated”, [45] “a food type and a quantity estimation step (S240)”), wherein the feature information comprises at least one of a color of the food in the captured image, a shape of the food in the captured image, or a texture of the food in the captured image ([9] “provide a method and an apparatus for calculating a type and an amount of food by extracting an image characteristic of color, texture, and shape in a food taken or taken by a user”, [10] “steps of: (a) calculating an image characteristic for the color, texture, and shape of the food for learning”, [33]);
[11] “a calorie calculation module for calculating intake calories by using the estimated food type and the amount of food before and after intake and calorie data of the database”, [45] “calorie calculation step (S300)”); and
control the display to display an amount of calories of the food in the captured image based on the calorie information (Figs. 7-8, [18-19] “visually displaying a food picture ... visually displaying the calorie taken”, [53], [68]), the amount of the food in the captured image (Figs. 7-8 amount in grams, 50g, 200g, 100g, etc.), and the type of the food in the captured image (Figs. 7-8 food label/identifier preceding the amount in grams), wherein the calorie information of the type of the food comprises an amount of calories of the type of the food (Fig. 7-8 see overall and type specific calorie amount breakdowns, [53] “the present invention can visually display the calories of each food calculated in step S300 on the corresponding food of the food. The indication can indicate the total calories plus the corresponding calories of each food, as well as the calories of the corresponding food, and the intake calories can also be displayed. Therefore, the user can intuitively check the total calories consumed when the corresponding food is fed, as well as the calorie consumed”, etc.).

As to claim 2, Kim teaches/suggests the device of claim 1.
Kim further teaches/suggests the device wherein the at least one hardware processor is further configured to pre-process a food area including a food item from the captured image ([30] “In the step (S120), a food photo is pre-processed in order to easily extract an image feature from a food picture for learning The food photo for learning can be reduced or expanded to a set resolution, for example, 1024 × 768, and a boundary of a food plate or a table is recognized in a food picture”, [32] “In the step S130, only a region in which food is present in the pre-processed food is divided, and can be manually divided by a learner”, [45] “Accordingly, a pre-processing step (S210 ′) and an image feature extraction step (S230), which are the same method as the method for generating an automatic classifier, only describe an image segmentation step (S220), a food type and a quantity estimation step (S240), and a calorie calculation step (S300)”, [46], [59] “In addition, the image feature extraction unit (312) includes a pre-processing unit (312a) for pre-processing the inputted food photo”).

As to claim 4, Kim teaches/suggests the device of claim 1.
Kim further teaches/suggests the device wherein, to obtain the calorie information, the at least one hardware processor is further configured to:
transmit information on the type of the food to an external server ([11], [56] “The user terminal (220) is able to communicate wirelessly or wirelessly through the server (230) and the network (10), and the user can upload the food photo on the web or download the application, and then upload the food picture on the application”); and
receive the calorie information of the type of the food from the database stored by the external server ([58] “A food estimation module (310) of a server (300) comprises an automatic classification unit (311) which is generated through machine learning about the type and amount of food, an image feature extraction unit (312) which extracts an image feature from food, an extracted image feature, and a food estimation unit (313) which estimates the type and amount of food using the extracted image feature and the automatic classification unit”).  Examiner notes while Kim appears to suggest processing that occurs primarily remotely/server side (and reading on the claims accordingly), permissible modification to Kim includes modifying said processing to occur locally and/or a combination of locally and remotely (see Additional References section below).

claims 5 and 9, these claims are the method and non-transitory CRM claims respectively corresponding to the device of claim 1, and are rejected accordingly.

As to claims 6, 8, and 10, 12, these claims are the method and non-transitory CRM claims corresponding to the device claims 2, 4 respectively, and are rejected accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/107081 A1) in view of Tran et al. (US 10,149,958).

As to claim 3, Kim teaches/suggests the device of claim 1.
Kim fails to explicitly disclose the device wherein the AI automatic classifier is implemented as a convolution neural network.  Alternatively Kim discloses optional embodiments to include [41] “The automatic classifier may be a Bayesian classifier, a Support Vector Machine (SVM), or an Artificial Neural Network (ANN)”.
Tran evidences the obvious nature of a system/method configured to extract feature information of a food in a captured image (col 29 lines 60-65 – col 30 lines 1-20 “In an example, images of food can be automatically analyzed in order to identify the types and quantities of food consumed. In an example, pictures of food taken by a camera or other picture-taking device can be automatically ... In an example, a device can identify specific foods from pictures or images by image segmentation, color analysis, texture analysis, and pattern recognition. ...  food images that are used to extract a vector of food parameters (such as color, texture, shape, and size)”) and configured to obtain calorie information thereof (col 33 lines 20-35 “feedback concerning food consumption (such as types and amounts of foods , ingredients, and nutrients consumed, calories consumed, ... information concerning the calories or nutritional components of specific food items; and number of calories consumed per eating event or time period”, col 35 lines 25-30 “and/or calories with selected types and amounts of food”, col 35 line 40, col 36 lines 1-15 “In an example, a food database can be used to identify the amount of calories that are associated with an identified type and amount of food”).  Tran further evidences the obvious nature of an execution of an artificial intelligence (AI) automatic classifier implemented as a convolutional neural network to extract feature information (col 20 lines 10-15 “The general strategy of a convolutional network is to extract simple features at a higher resolution, and then convert them into more complex features at a coarser resolution” as used in the ‘recognition of objects’/feature extraction generally;  Examiner notes Tran disclosure related to CNN use for feature extraction for facial and/or gesture recognition similarly applies to features in a more general sense and to include feature information of food in a captured image).  Tran additionally discloses potential motivation regarding the implementation of a CNN as compared to known alternatives in view of col 20 line 55 “the convolutional neural network provides for partial invariance to translation, rotation, scale, and deformation”.  As compared to a situation involving an ANN for example, wherein concrete data points must be provided, a CNN enables spatial features extracted from an image input ideal for the extraction of a large number of features otherwise requiring concrete data points and potentially reducing e.g. a required number of trained parameters, reducing storage/processing costs, etc. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Kim such that the AI automatic classifier therein is implemented as a convolution neural network as taught/suggested by Tran, and as a known alternative to e.g. ANN as taught/suggested in Kim, the motivation as similarly taught/suggested therein and readily recognized by one or ordinary skill in the art that an implementation of such a classifier alternative as claimed includes the simple substitution of a known classifier alternative for another in a manner yielding predictable results with a reasonable expectation of success, and in a manner capitalizing on those known/associated benefits as described above.

As to claims 7 and 11, these claims are the method and non-transitory CRM claims respectively corresponding to the device of claim 3, and are rejected accordingly.

Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  More specifically, Devries et al. (WO 2016/038585 A1) teaches/suggests machine learning algorithm(s) – to include CNN (see page(s) 22, 48), used to find a model for calculating nutrition related metrics from features (see page 14 lines 15-20, page 57 lines 20-25) wherein said MLA is optionally executed “on-device” and “off-device” (see page 26).  Regarding the limitations of claims 2, 6 and 10, see alternatively Tran et al. (US 10,149,958) col 30 lines 1-5 “an initial stage of an image analysis system can comprise adjusting, normalizing, or standardizing image elements for better food segmentation, identification, and volume estimation”.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669